NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 21, 2018*
                              Decided November 29, 2018

                                         Before

                           JOEL M. FLAUM, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

                           MICHAEL Y. SCUDDER, Circuit Judge

No. 18-1462

DEBRADRE D. JACKSON,                              Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Eastern District of Wisconsin.

      v.                                          No. 16-cv-1454-pp

DOMINIC CORRAO,                                   Pamela Pepper,
    Defendant-Appellee.                           Judge.



                                       ORDER

      DeBradre Jackson, a Wisconsin state prisoner, argues that Officer Dominic
Corrao acted with deliberate indifference to his medical needs by not personally calling
medical services after he suffered a seizure. The district court concluded that Corrao
responded reasonably to the situation and granted Corrao’s motion for summary
judgment. We affirm.

      *  We agreed to decide this case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18-1462                                                                            Page 2

       We construe the facts in favor of Jackson, the nonmovant, drawing all reasonable
inferences in his favor. See Robinson v. Perales, 894 F.3d 818, 823 (7th Cir. 2018). Jackson’s
cellmate alerted a prison guard that Jackson was having a seizure. The guard radioed
Corrao and security staff at the control center for help and then went to Jackson’s cell.
Corrao in turn radioed the control center, relying on staff there to inform members of
the Health Services Unit of the incident.

       A few minutes later, Corrao went to Jackson’s cell. By the time he arrived,
Jackson was regaining consciousness. While Corrao questioned him (in an effort to
determine his mental state), Jackson attempted to stand and move around. Corrao
believed that Jackson’s symptoms were “atypical of a normal seizure because of his
active attempts to stand, his lack of exhaustion, his ability to respond, and his coherence
within such [a] short time frame after the supposed seizure.” Knowing that other
inmates had experienced seizure-like symptoms after using a synthetic form of
cannabis, Corrao suspected that Jackson might be high on an illegal substance. He
proceeded to search Jackson’s cell, where he found “a green leafy substance and a
freshly used homemade pipe made of rolled paper and a charred tin foil cap.”

      Other prison staff arrived and transferred Jackson to a restrictive housing unit.
Corrao expressed to these officers his belief that Jackson had suffered a reaction to
synthetic marijuana rather than a seizure. Corrao had no further involvement with
Jackson, who received medical care about 24 hours later.

       Jackson sued Corrao under the Eighth Amendment for his deliberate indifference
in not personally contacting the Health Services Unit. The judge entered summary
judgment for Corrao, explaining that Jackson undisputedly faced a serious risk of harm
but that Corrao responded reasonably to the situation. See Farmer v. Brennan, 511 U.S.
825, 846–47 (1994).

        On appeal Jackson challenges the conclusion that Corrao responded reasonably.
Jackson again insists that Corrao personally should have contacted medical services
instead of relying on control-center staff to do so. Corrao’s failure to contact medical
staff directly, Jackson maintains, was not “in accord with how he was tr[ai]ned to
respond by the Department of Corrections” and “contrary to the Department policy.”
Even assuming this were true, violating a departmental policy, without more, does not
amount to a constitutional violation. See Estate of Simpson v. Gorbett, 863 F.3d 740, 746
(7th Cir. 2017). Corrao’s contacting the control center—rather than medical staff
No. 18-1462                                                                         Page 3

directly—does not reflect reckless disregard of a risk to Jackson’s health. See Farmer,
511 U.S. at 836.

                                                                               AFFIRMED